                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

PABLO RIVERA, JR., #39468-177,              )
               Movant,                      )
vs.                                         )          No. 3:18-CV-2853-K
                                            )
M. UNDERWOOD, Warden                        )
           Respondent.                      )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court.

      The Court notes that Movant filed Objections on January 22, 2019, and because

of those Objections the Court has waited for the $5.00 filing fee to be paid since that

date. No fee has been paid and therefore by separate judgment, this case will be

dismissed without prejudice for failure to prosecute or comply with a court order under

Fed. R. Civ. P. 41(b).

      SO ORDERED.

      Signed March 5th, 2019.


                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
